Wadhams, J.
An action may be placed on the Special Calendar under Rule II of the Rules of the City Court of *337the city of New York where a note of issue has been filed and the cause noticed for trial. The defendant contends that the cause has not been properly noticed for trial, and that, therefore, the motion is premature. A paper purporting to be a notice of trial was served, which gives notice that the issue of fact will be brought to trial and an inquest taken at a Trial Term appointed to be held “ on the 16th day of September, 1907,, at 10 o’clock in the forenoon of that day, or as soon thereafter as counsel can be heard.” Section 324 of the Code of Civil Procedure provides: “ The justices of th¿ court, or a majority of them, from time to time must appoint, and may alter, the time of holding special and trial terms of the court.” Pursuant to the statute the court has appointed the Trial Terms by the adoption of the rules of the City Court. Rule I is entitled “ Trial Terms,” and after providing that each Trial Term shall begin on the first Monday of the month continues: “No Trial Term shall be held during the months of July, August and September,” except as hereinafter prescribed. The exception refers to “ marine cases and certain cases where a speedy trial is required in furtherance of justice.” There is no contention that this case is within their exception. It is therefore .clear that no Trial Term was appointed for September and that this action was, therefore, improperly noticed for trial. Motion denied, with leave to renew upon service of proper notice of trial. No costs.
Motion denied.